192 F.2d 575
UNITED STATES of Americav.George HABER, Appellant.
No. 10517.
United States Court of Appeals Third Circuit.
Argued Nov. 12, 1951.Decided Nov. 28, 1951.

Charles A. Stanziale, Newark, N.J., (George R. Sommer, Newark, N.J., on the brief), for appellant.
Charles J. Tyne, Asst. U.S. Atty., Newark, N.J., (Grover C. Richman, Jr., U.S. Atty., Newark, N.J., on the brief), for appellee.
Before MARIS, KALODNER and STALEY, Circuit Judges.
PER CURIAM.


1
The arguments advanced by the appellant in his brief and on oral argument have had our careful consideration.  We are satisfied, however, from our examination of the record that the district court did not err in admitting into evidence the physical exhibits and other evidence objected to by the appellant, that the evidence amply supported the verdict of guilty and that the trial judge did not err in his charge to the jury or in refusing certain of appellant's requests for charge.  The judgment of the district court will be affirmed.